NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       OCT 21 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

OSCAR LIMA-NUNEZ, AKA Oscar                      No.   20-72246
Manuel Nunez,
                                                 Agency No. A071-609-947
                Petitioner,

 v.                                              MEMORANDUM*

MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted October 12, 2021**

Before:      TALLMAN, RAWLINSON, and BUMATAY, Circuit Judges.

      Oscar Lima-Nunez, a native and citizen of El Salvador, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen

removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We review for




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
abuse of discretion the denial of a motion to reopen. Najmabadi v. Holder, 597

F.3d 983, 986 (9th Cir. 2010). We deny the petition for review.

      The BIA did not abuse its discretion in denying Lima-Nunez’s motion to

reopen as untimely, where it was filed over three years after the order of removal

became final, see 8 C.F.R. § 1003.2(c)(2), and he has not established changed

country conditions in El Salvador to qualify for the regulatory exception to the

filing deadline, see 8 C.F.R. § 1003.2(c)(3)(ii); Toufighi v. Mukasey, 538 F.3d 988,

996 (9th Cir. 2008) (requiring movant to produce material evidence with motion to

reopen that conditions in country of nationality had changed); Najmabadi, 597

F.3d at 987-90 (evidence must be “qualitatively different” to warrant reopening).

      The temporary stay of removal remains in place until issuance of the

mandate.

      PETITION FOR REVIEW DENIED.




                                         2                                    20-72246